Case: 20-1858     Document: 42   Page: 1    Filed: 03/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                NEAPCO DRIVELINES LLC,
                       Appellant

                            v.

    AMERICAN AXLE & MANUFACTURING, INC.,
                    Appellee
             ______________________

                        2020-1858
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01761.
                  ______________________

                  Decided: March 10, 2021
                  ______________________

    DENNIS J. ABDELNOUR, Honigman LLP, Chicago, IL, ar-
 gued for appellant. Also represented by J. MICHAEL
 HUGET, SARAH E. WAIDELICH, Ann Arbor, MI.

    ROBERT KAPPERS, Steptoe & Johnson LLP, Chicago, IL,
 argued for appellee. Also represented by JOHN LLOYD
 ABRAMIC, KATHERINE H. JOHNSON, JAMES RICHARD
 NUTTALL.
                ______________________
Case: 20-1858      Document: 42    Page: 2    Filed: 03/10/2021




 2                                 NEAPCO DRIVELINES LLC v.
                            AMERICAN AXLE & MANUFACTURING


         Before DYK, MOORE, and REYNA, Circuit Judges.
 MOORE, Circuit Judge.
     Neapco appeals a Patent Trial and Appeal Board final
 written decision finding claim 11 of U.S. Patent No.
 5,772,520 anticipated by Burton 1 and holding claim 12
 would have been obvious over Burton in combination with
 other references. We affirm.
                         BACKGROUND
     The ’520 patent discloses a “vented slip joint assembly.”
 ’520 patent at Abstract. A slip joint is a coupling between
 two shafts of a vehicle’s driveline. See id. at 1:12–15. One
 shaft has external splines, which are gear-like teeth, and
 the other shaft has an internally “splined bore” that re-
 ceives the external splines of the first shaft. Id.; see also
 id. at Fig. 3. The “mating” of the splines ensures that the
 shafts rotate together while allowing axial movement, i.e.,
 slip.
     To prevent entry of contaminants, a slip joint assembly
 includes seals at either end of the splined bore. Id. at 1:19–
 20. One issue with sealing the slip joint, however, is that
 axial movement between the shafts “compresses air within
 the splined bore” (the first cavity) and “between the splined
 shaft and the seals” (the second cavity). Id. at 1:15–22.
 Prior art addressed this issue by adding a hole in the cap,
 which is the seal at the end of the first cavity opposite the
 splined shaft. Id. at 1:23–32. But this hole permits entry
 of contaminants and vents the first cavity only. Id. The
 objective of the ’520 patent is to provide a slip joint assem-
 bly that vents the second cavity and does not allow entry of




     1     U.S. Patent No. 5,655,968.
Case: 20-1858    Document: 42     Page: 3   Filed: 03/10/2021




 NEAPCO DRIVELINES LLC v.                                 3
 AMERICAN AXLE & MANUFACTURING


 contaminants. See id. at 1:33–46. Claim 11 is representa-
 tive: 2
    11. A method of venting a slip joint assembly com-
    prising[:]
        providing a first shaft having a first end
        with an externally splined portion;
        providing a second shaft having a closed
        first end with an internally splined portion
        defining a first cavity therein, the second
        shaft drivably connected to the first end of
        the first shaft;
        providing a seal to sealingly engage the
        first and second shafts to create a second
        cavity therebetween defined by the seal
        and the first and second shafts; and
        providing a vent in the first shaft having a
        first end in fluid communication with the
        second cavity and a second end in fluid
        communication outside the first and second
        cavities.
     American Axle petitioned for inter partes review of the
 ’520 patent in view of Burton. The Board concluded that
 Burton anticipates claim 11 and claim 12 would have been
 obvious over Burton in combination with other prior art.
 Neapco appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
                        DISCUSSION
     Neapco raises two issues. First, it argues the preamble
 of claim 11 limits the claim to slip joints that vent to an


    2    We treat claim 11 as representative because
 Neapco does not present any separate arguments concern-
 ing claim 12.
Case: 20-1858     Document: 42      Page: 4   Filed: 03/10/2021




 4                                 NEAPCO DRIVELINES LLC v.
                            AMERICAN AXLE & MANUFACTURING


 external space (outside of the entire slip joint assembly).
 Second, Neapco argues substantial evidence does not sup-
 port the Board’s finding that Burton discloses the “provid-
 ing a vent” limitation. We address each issue in turn.
                               I.
     We review de novo the Board’s claim construction and
 any supporting determinations based on intrinsic evidence.
 Personalized Media Commc’ns, LLC v. Apple Inc., 952 F.3d
 1336, 1339 (Fed. Cir. 2020). “Generally, a preamble is not
 limiting.” Summit 6, LLC v. Samsung Elecs. Co., 802 F.3d
 1283, 1292 (Fed. Cir. 2015). A preamble is not limiting, for
 example, if the patentee “defines a structurally complete
 invention in the claim body and uses the preamble only to
 state a purpose or intended use for the invention.” Cata-
 lina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,
 808 (Fed. Cir. 2002). We have, however, identified several
 exceptions to the general rule that a preamble is not limit-
 ing. Relevant here, a preamble is limiting if it recites “ad-
 ditional structure or steps underscored as important by the
 specification,” is “essential to understand limitations or
 terms in the claim body,” or provides necessary structure
 absent from the claim body. Id. at 808–09.
      Neapco argues the preamble, “[a] method of venting a
 slip joint assembly,” is limiting because it recites venting
 the entire slip joint assembly, which is what the specifica-
 tion “from top to bottom is concerned with.” Appellant’s Br.
 at 34. Neapco further argues the claim body is structurally
 incomplete because the “providing a vent” limitation iden-
 tifies neither the object being vented nor the destination of
 the venting. For support, Neapco juxtaposes claim 6, which
 specifically recites the vent destination is “the driveshaft.”
 According to Neapco, the preamble cures this deficiency by
 clarifying that the vented object is the slip joint assembly
 and the vent destination is external thereto. Thus, the ar-
 gument goes, the preamble is essential to understand the
 “providing a vent” limitation.
Case: 20-1858     Document: 42     Page: 5    Filed: 03/10/2021




 NEAPCO DRIVELINES LLC v.                                    5
 AMERICAN AXLE & MANUFACTURING


      American Axle responds that the “providing a vent”
 limitation is clear as to the object and destination of the
 venting. American Axle also points out that Neapco never
 cited the preamble before the Board to support its proposed
 construction of “vent.” And American Axle argues the spec-
 ification neither stresses the importance of external vent-
 ing nor conveys an intent to exclude sealed slip joints.
     We see no error in the Board’s construction. The Board
 correctly determined that the preamble of claim 11 is not
 limiting. The claim body defines a structurally complete
 invention, and the preamble is not essential to understand
 any claim terms. Contrary to Neapco’s argument, the
 “providing a vent” limitation recites the vented object (i.e.,
 “the second cavity”) and the vent destination (i.e., “outside
 the first and second cavities”). Neapco asserts this is not
 specific enough, but the preamble phrase “[a] method of
 venting a slip joint assembly” does not provide additional
 specificity. Indeed, Neapco did not cite the preamble to
 support its proposed constructions of “vent” before the
 Board. J.A. 879–84, 1043–48. That claim 6 requires vent-
 ing to “the driveshaft” shows Neapco knew how to recite
 the vent destination more narrowly, which suggests the
 broader language in claim 11 was intentional. Neapco has,
 therefore, not shown that the preamble informs the mean-
 ing of, or provides necessary structure to, the claim body.
     Nor does the preamble recite “additional structure or
 steps underscored as important by the specification.” Cat-
 alina, 289 F.3d at 808. Neapco is correct that the specifi-
 cation identifies a problem unique to external venting
 (“ingress of contaminants”), touts a benefit of external
 venting (“less resistance”), and describes every embodi-
 ment as having an external vent. See, e.g., ’520 patent at
 1:30–32, 2:44–3:10, 3:19–23. Nonetheless, the specification
 describes external vents merely as part of preferred and al-
 ternative embodiments. See id. at 2:44–3:10. And alt-
 hough the specification makes clear that venting is
 required, it does not indicate that the venting must be
Case: 20-1858     Document: 42      Page: 6   Filed: 03/10/2021




 6                                 NEAPCO DRIVELINES LLC v.
                            AMERICAN AXLE & MANUFACTURING


 external to the slip joint. We therefore agree with the
 Board that the specification “does not underscore the im-
 portance of venting outside the slip joint instead of venting
 the cavities within the slip joint.” J.A. 14. Accordingly, we
 hold the preamble does not limit claim 11 to externally
 vented slip joints.
                              II.
     Anticipation is a question of fact that we review for sub-
 stantial evidence. In re Suitco Surface, Inc., 603 F.3d 1255,
 1259 (Fed. Cir. 2010). Substantial evidence is “such rele-
 vant evidence as a reasonable mind might accept as ade-
 quate to support a conclusion.” Id. (quoting Consol. Edison
 Co. v. NLRB, 305 U.S. 197, 229 (1938)).
     Neapco argues Burton does not disclose claim 11’s
 “providing a vent” limitation because there is no evidence
 Burton’s passage 130 permits “escape of compressed air.”
 The evidence instead shows, according to Neapco, that pas-
 sage 130 merely facilitates air circulation between Burton’s
 internal cavities and therefore does not relieve pressure.
 American Axle responds that the Board’s construction of
 “vent” encompasses air circulation between Burton’s inter-
 nal cavities.
     Burton discloses a slip joint assembly having a seal
 (sealing sleeve 108), a first cavity (chamber 102), and a sec-
 ond cavity (space 132):




 J.A. 480 at 4:13–21, 4:30–40, Fig. 3. Passage 130 extends
 through the studyoke (male splined shaft 90), providing
Case: 20-1858    Document: 42     Page: 7    Filed: 03/10/2021




 NEAPCO DRIVELINES LLC v.                                  7
 AMERICAN AXLE & MANUFACTURING


 fluid communication between the second cavity and a space
 outside the first and second cavities (chamber 124). Id.
 Chamber 124 is internal to the slip joint assembly.
     Substantial evidence supports the Board’s finding that
 Burton discloses the “providing a vent” limitation. The
 Board construed “vent” to mean “a passageway that per-
 mits the escape of compressed air from a cavity.” J.A. 19–
 20. Applying that construction, the Board found that Bur-
 ton’s passage 130 is a “vent” because it permits compressed
 air to escape from a cavity (space 132). J.A. 30–31. This
 finding is supported by substantial evidence. Burton dis-
 closes that “[w]hen the yokes 80 and 82 retract toward one
 another, air moves from the space 132 through the pas-
 sage[] 130.” J.A. 480 at 4:30–46. And Neapco concedes that
 passage 130 permits airflow from space 132. See, e.g., Ap-
 pellant’s Br. at 50 (“[A]ir and lubricant circulate back and
 forth between chambers 102, 132, and 124, by way of bores
 122 and 130.”).
      Neapco nevertheless argues that airflow from Burton’s
 space 132 is distinct from “escape of compressed air” be-
 cause it does not relieve pressure. The Board, however, re-
 jected Neapco’s proposal to inject a pressure relief
 requirement into its construction, and Neapco does not ap-
 peal that construction. J.A. 19–20. Moreover, Neapco and
 its expert admitted that airflow from space 132 does in fact
 relieve pressure. J.A. 2885 (Neapco’s expert testifying that
 “[w]ithout the passage [130] the change in pressure would
 be greater in [space] 132 than as opposed to with the pas-
 sage”); J.A. 3962–63 at 43:17–44:2 (Neapco’s counsel agree-
 ing that without venting to chamber 124, “the pressure in
 [space 132] is going to go up more than it would with hav-
 ing the chamber 124”). Accordingly, substantial evidence
 supports the Board’s finding that Burton’s passage 130
 meets the “providing a vent” limitation.
Case: 20-1858    Document: 42    Page: 8   Filed: 03/10/2021




 8                               NEAPCO DRIVELINES LLC v.
                          AMERICAN AXLE & MANUFACTURING


                       CONCLUSION
     Because we hold the preamble of claim 11 is not limit-
 ing and substantial evidence supports the Board’s finding
 of anticipation, we affirm.
                       AFFIRMED